
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 512
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Quigley submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing sympathy for the victims and
		  victims’ families of Air France Flight 447.
	
	
		Whereas on the evening of May 31, 2009, Air France Flight
			 447 took off from Rio de Janeiro, Brazil;
		Whereas Flight 447 had an electric circuit malfunction at
			 10:14 p.m., is estimated to have endured great turbulence, and never made it to
			 its final destination of Paris, France;
		Whereas 228 people were on board;
		Whereas the people of the United States, Brazil, and
			 France have developed a strong friendship based on mutual interests and
			 respect; and
		Whereas Flight 447 appears to have crashed in
			 international waters and had passengers from 32 countries on board, including
			 61 French citizens, 58 Brazilians, 26 Germans, and 2 United States citizens:
			 Now, therefore, be it
		
	
		That the House of Representatives expresses
			 its deepest sympathies for the victims and families for the tragic losses
			 suffered as a result of the missing aircraft, Air France Flight 447.
		
